Citation Nr: 0912508	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1952 
to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Reno, Nevada denied service connection for post-traumatic 
stress disorder (PTSD).  

Further review of the claims folder indicates that, in July 
2006, the Board remanded the issues of entitlement to initial 
ratings greater than 20 percent for each of the 
service-connected residuals of a cold injury to the right 
lower extremity and the service-connected residuals of a cold 
injury to the left lower extremity.  By an October 2006 
rating action, the Appeals Management Center (AMC) in 
Washington, D.C. awarded increased evaluations of 30 percent 
for each of these service-connected disabilities, effective 
from October 2003.  [In addition, the AMC granted service 
connection for neuropathy of the right foot (10 percent from 
October 2003 and 20 percent from July 2005) and for 
neuropathy of the left foot (20 percent from July 2005).]  

Later in October 2006, the Veteran expressed agreement with 
the October 2006 decision.  As he specifically stated that he 
no longer wished to continue appellate action, the claims for 
initial increased ratings for the service-connected residuals 
of a cold injury to the right lower extremity and the 
service-connected residuals of a cold injury to the left 
lower extremity were withdrawn from appellate review.  


FINDINGS OF FACT

1.  The Veteran has received diagnoses of PTSD.  

2.  The Veteran did not serve in combat.  

3.  The Veteran's claimed in-service stressors [which include 
witnessing a fellow serviceman's jeep hit a land mine in Yang 
Goo Valley in Korea sometime in 1952 and lifting the jeep off 
of the chest of the serviceman (who had died) as well as 
discovering the frozen body of another fellow serviceman who 
had been on guard duty in Japan (just 30 miles from Siberia) 
sometime in 1953] are not corroborated by supporting 
evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2005 letter notified the Veteran 
of the criteria for his service connection claim.  In 
addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As the May 2005 correspondence was issued prior to the 
initial adjudication (and denial) of the Veteran's service 
connection claim in December 2005, no timing defect has 
occurred.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

In a May 2007 letter, the RO informed the Veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  The timing defect of 
this correspondence was cured by the RO's subsequent 
re-adjudications of the Veteran's appeal and issuance of a 
statement of the case later in May 2007 and a supplemental 
statement of the case in September 2007.  Pelegrini II.  See 
also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

In any event, as the Board will discuss in the following 
decision, the criteria for the Veteran's service connection 
claim has not been met.  Thus, no rating or effective date 
will be assigned, and there can be no possibility of any 
prejudice to the Veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claim adjudicated in this decision.  
All relevant post-service treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  He has testified before the 
undersigned Acting Veterans Law Judge via videoconferencing.  

Despite multiple attempts, the Veteran's service treatment 
records, service personnel records [other than his 
DD Form 214, Report Of Separation From The Armed Forces Of 
The United States (DD 214)], as well as the medical records 
used in support of a Social Security Administration decision 
awarding disability benefits to him are not available.  The 
RO has rendered formal findings-and has notified the 
Veteran-of the unavailability of these documents.  

Although VA outpatient treatment records reflect diagnoses of 
PTSD, the Veteran has not been accorded a VA examination 
relevant to his claim.  In any event, as will be discussed in 
further detail in the following decision, the Veteran has not 
provided sufficient specificity of his purported in-service 
stressors to warrant an attempt to verify such claimed 
events.  As his claim for service connection for PTSD is 
being denied on the basis of a lack of verified in-service 
stressors, a remand to accord him a pertinent VA examination 
is not necessary.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

As previously noted herein, the Veteran's service treatment 
records, as well as his service personnel records [other than 
his DD 214] are not available.  As all efforts to obtain 
these documents have been exhausted, the RO rendered a Formal 
Finding Documentation and notified the Veteran of the 
unavailability of these records.  In such circumstances, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) & O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

According to post-service medical records, the Veteran has 
received treatment for a psychiatric condition variously 
characterized as recurrent major depression and PTSD.  
Despite the diagnoses of PTSD, however, all of the criteria 
of 38 C.F.R. § 3.304(f) have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, the Veteran's DD 214 is negative for any 
indication of engagement in combat; award of any decoration, 
medal, or badge indicative of involvement in combat; or 
receipt of wounds as a result of action with enemy forces.  
As such, the Veteran's statements alone are not sufficient to 
establish the occurrence of the claimed stressor(s), and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary 
issue in the present case is whether the Veteran's reported 
in-service stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

Throughout the current appeal, the Veteran has maintained 
that he witnessed a fellow serviceman's jeep hit a land mine 
in Yang Goo Valley in Korea sometime in 1952 and that, as the 
first person to reach the scene of the accident, he lifted 
the jeep off of the chest of the serviceman (who had died).  
In addition, the Veteran contends that, while serving in 
Japan (just 30 miles from Siberia) sometime in 1953, he 
discovered the frozen body of another fellow serviceman who 
had been on guard duty.  See, e.g., June 2008 videoconference 
hearing transcript (T.) at 4-8.  

The Veteran has noted the units to which he was assigned 
during his service in Korea and Japan.  Significantly, 
however, despite repeated requests, he has not provided more 
specific information concerning his claimed in-service 
events.  Indeed, when asked at the June 2008 hearing to 
provide more specific dates of his purported in-service 
stressors, he was unable to recall such information.  
T. at 5, 8.  

Service connection is currently in effect for residuals of 
cold injuries to both lower extremities.  At the June 2008 
hearing, however, the Veteran explained that these injuries 
occurred as a result of weather conditions during his guard 
duty in Korea.  He specifically testified that these 
service-connected disabilities were not incurred as a result 
of his service in Japan.  T. at 9-10.  Consequently, the 
service-connected residuals of cold injuries to the Veteran's 
lower extremities may not be used as verification of the 
stressor which purportedly occurred during his service in 
Japan (which purportedly involved freezing temperatures).  

The Board has carefully considered the Veteran's assertions 
concerning his purported in-service stressors.  As he has not 
served in combat, however, his statements alone are not 
sufficient to establish the occurrence of his claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra.

As discussed herein, available evidence of record does not 
support any of the Veteran's purported in-service stressors.  
He has been unable to provide more specific information of 
his purported in-service stressors such that they could be 
verified.  The Board must conclude, therefore, that the 
Veteran's claimed in-service stressors have not been 
corroborated.  

In such circumstances, consideration of the third requirement 
for a grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2008).  See also, Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the Court 
stipulated that a medical opinion based on an inaccurate 
factual premise is not probative).  The preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


